Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 15/817,529 which was filed on 11/20/2017 and is a CIP of PCT/JP2016/070089 filed 07/07/2016 claiming priority of foreign applications JAPAN 2015-166698 filed 08/26/2015 and JAPAN 2016-087849 filed 4/26/2016. 


Response to Amendment
In the response filed 5/17/2021, Applicant amends claims 13 and 15. Claims 1-12 and 21-28 have been cancelled and no new claims have been. Accordingly, claims 13-20 stand pending.

Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are moot in view of new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: “means” in claims 13, 15-18, and 20.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claim 13 now recites the limitation “the associated means determines whether the attribute value data field or the reference field of the lower record is empty, specifies a record referenced by the ID in the referential element data field, and associates the upper record with the lower record as semantic link relationship, the associating means is further configured such that when the attribute value data field of the lower record is empty, the semantic link relationship being defined a link attribute represented by link attribute element data in the link attribute element data field of the lower record as having an attribute value in the attribute value data field of the lower record, and associates the upper record with the lower record by defining a link attribute represented by link attribute element data in the link attribute element data field of the lower record as having an attribute value in the attribute value data field of the lower record when the reference element data field of the lower record is empty”.  However, nowhere in the specification is there a determining step for determining whether the attribute value data field or the reference field of the lower record is empty as well as performing a linking step in response to that determination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US2011/0320396), hereinafter Hunt, in view of Fujisawa et al. (US4868733), hereinafter Fujisawa, and Tamura (US2004/0133678).


Regarding Claim 13:
Hunt teaches:
A database management system comprising: A) storage means including a table which comprises at least the following five fields a1) to a5) (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables with 5 fields, note example table comprising fields for concept 1, concept 2, relationship, and type) and in which each piece of element data comprises one record: 
A1) an element data ID field in which an element data ID of given element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for concept 1), 
a2) an upper element data field in which an upper element data ID which is an ID of upper element data located superior to the given element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for concept 2), 

a4) an attribute value data field in which an attribute value specifying ID specifying an attribute value representing a value of the link attribute is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for type), and 
a5) a element data field in which represented data represented by the attribute value specifying ID in the attribute value data field or an element data ID of a referential destination are/is stored (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074], note KRs may be constructed as database tables; note KRs containing referential element data; note the referential data field it may be contained in the KR which is constructed as database tables), 
B) associating means which positions a record having an ID in the element data ID field of a certain record in the upper element data field as a lower record having the certain record as an upper record (Hunt, figures 1-4 and 9-10, abstract, [0057-0067, 0072, 0085-0086], note KRs may be constructed as database tables; note KRs containing element data IDs of upper and lower records and link attributes; note input context may indicate type of KR which means associated means may positions records accordingly), and 

D) the associating means, specifies a record referenced by the ID in the referential element data field, and associates the upper record with the lower record as semantic link relationship, the associating means is further configured such that when the attribute value data field of the lower record is empty, the semantic link relationship being defined a link attribute represented by link attribute element data in the link attribute element data field of the lower record as having an attribute value in the attribute value data field of the lower record, and associates the upper record with the lower record by defining a link attribute represented by link attribute element data in the link attribute element data field of the lower record as having an attribute value in the attribute value data field of the lower record when the data field of the lower record is empty (Hunt, figures 1-4 and 6-7, abstract, [0057-0067, 0072, 0085-0086], note KRs may be constructed as database tables; note KRs containing element data IDs of upper and lower records and link attributes; note input context may indicate type of KR which means associated means may positions records accordingly and therefore specifies a record referenced by the ID and associates the upper and lower records according to their relationship which would still occur when various fields are empty).

a referential element data field in which represented data represented by the attribute value specifying ID in the attribute value data field or an element data ID of a referential destination are/is stored (Fujisawa, figures 16, 24 and 25, note referential element data field and attribute value IDs of a referential destination)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa as modified because this would improve the retrieval of request information (Fujisawa, column 2 lines 62-68).
While Hunt as modified teaches associating means for referential element data and specified relationships as determined in a knowledge representation, Hunt as modified doesn’t specifically state determining whether the attribute value data field or the reference field of the lower record is empty when performing the appropriate associating; However, Tamura is in the same field of endeavor, data management, and Tamura teaches:
determining whether the attribute value data field or the reference field of the lower record is empty (Tamura, [0190], note determining whether an attribute field is empty and input a value if so, when combined with the previously cited references this would be for the relationships as defined by Hunt).


Regarding Claim 14:
Hunt as modified shows the system as disclosed above;
Hunt as modified further teaches:
wherein the record referenced by the ID in the referential element data field has the same ID in the attribute value data field and the element data ID field and a text in the referential element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072], note KRs may be constructed as database tables; note KRs containing referential element data) (Fujisawa, figures 16, 24 and 25, note referential element data field and attribute value IDs of a referential destination)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa as modified because this would improve the retrieval of request information (Fujisawa, column 2 lines 62-68).

Regarding Claim 15:
Hunt as modified shows the system as disclosed above;
Hunt as modified further teaches:


Regarding Claim 16:
Hunt as modified shows the system as disclosed above;
Hunt as modified further teaches:
wherein the link knowledge data comprises a plurality of pieces of link knowledge data, and at least two or more pieces of individual element data among the plurality of pieces of link knowledge data stored in the storage means fulfil the following conditions: at least one piece of lower individual element data among a plurality of pieces of lower individual element data associated with upper individual element data of first link knowledge data do not have the attribute value data and individual element data referenced by the element data ID of individual element data of the referential destination are associated therewith (Hunt, figures 1-4 and 9-10, [0057-0060, 0063-0067, 0072, 0085-0086], note input context and storing KRs; note KRs may be constructed as database tables, note input context may specify type of KR, note plurality of link knowledge data, note not every node has attribute values) (Fujisawa, 
at least one piece of lower individual element data among a plurality of pieces of lower individual element data associated with upper individual element data of second link knowledge data do not have the attribute value data and individual element data referenced by the element data ID of the individual element data of the referential destination are associated therewith; and the individual element data referenced are the same individual element data (Hunt, figures 1-4 and 9-10, [0057-0060, 0063-0067, 0072, 0085-0086], note input context and storing KRs; note KRs may be constructed as database tables, note input context may specify type of KR, note plurality of link knowledge data, note not every node has attribute values) (Fujisawa, figures 16, 24 and 25, note referential element data field and attribute value IDs of a referential destination, note not every node has attribute values).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa as modified because this would improve the retrieval of request information (Fujisawa, column 2 lines 62-68).

Regarding Claim 17:
Hunt as modified shows the system as disclosed above;
Hunt as modified further teaches:
wherein at least two or more pieces of individual element data among the plurality of pieces of link knowledge data stored in the storage means fulfil the following 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa as modified because this would improve the retrieval of request information (Fujisawa, column 2 lines 62-68).

Regarding Claim 18:
Hunt as modified shows the system as disclosed above;
Hunt as modified further teaches:
wherein at least two or more pieces of individual element data among the plurality of pieces of link knowledge data stored in the storage means fulfil the following conditions: first and second lower individual element data among a plurality of pieces of 
at least two pieces of lower individual element data among a plurality of pieces of lower individual element data associated with upper individual element data of second link knowledge data do not have the attribute value data, and one of the two pieces of lower individual element data are associated with individual element data of the referential destination with which the first lower individual element data are associated (Hunt, figures 1-4 and 9-10, [0057-0060, 0063-0067, 0072, 0085-0086], note input context and storing KRs; note KRs may be constructed as database tables, note input context may specify type of KR, note plurality of link knowledge data, note, individual element data, note not every node has attribute values) (Fujisawa, figures 16, 24 and 25, note referential element data field and attribute value IDs of a referential destination, note individual element data, note not every node has attribute values).


Regarding Claim 19:
Hunt as modified shows the system as disclosed above;
Hunt as modified further teaches:
wherein individual element data of another-referential destination different from the individual element data of the referential destination are further stored (Hunt, figures 1-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074], note input context and storing KRs; note KRs may be constructed as database tables) (Fujisawa, figures 16, 24 and 25, note referential element data field and attribute value IDs of a referential destination), and 
wherein the lower individual element data different from the one of the two pieces of lower individual element data among a plurality of pieces of lower individual element data associated with upper individual element data of the second link knowledge data are associated with the individual element data of another- referential destination (Hunt, figures 1-4 and 9-10, [0057-0060, 0063-0067, 0072, 0085-0086], note input context and storing KRs; note KRs may be constructed as database tables, note input context may specify type of KR, note plurality of link knowledge data, note, individual element data, note not every node has attribute values) (Fujisawa, figures 16, 24 and 25, note 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa as modified because this would improve the retrieval of request information (Fujisawa, column 2 lines 62-68).

Regarding Claim 20:
Hunt as modified shows the system as disclosed above;
Hunt as modified further teaches:
wherein the lower individual element data are associated with narrative clause data in which a link attribute with individual element data further linked thereto and a value of the link attribute are defined, and the narrative clause data comprise inverse predication relationship information which is predication relationship information of the lower individual element data to the upper individual element data, and wherein the associating means also extracts each pieces of narrative clause data (Hunt, figures 1-4, 7, and 9-10, [0057-0060, 0063-0067, 0072, 0085-0086, 0094], note input context and storing KRs; note KRs may be constructed as database tables, note input context may specify type of KR which may include narrative clause data, note query or request and returning data to consumer, note when the request is for the specified element data it would be extracted) (Fujisawa, figure 2, note item 1005 represents link predication relationship and inverse predication relationship in the KR, when combined with Hunt this would be represented in the constructed data table structure)
.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brands et al. (US2004/0010483) teaches multi-dimensional modeling for knowledge based management.
Prompt et al. (US2009/0306963) teaches construction and traversal of sentence model trees.
Toutanova et al. (US2008/0319736) teaches crossing relationships between source and target words in sentence trees.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        6/13/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152